DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 11/4/2021 is acknowledged.  
3.	Claims 5, 10, 11 and 23-158 have been cancelled.
4.	Claims 1-4, 6-9, 12-22, 159 and 160 are pending in this application.
5.	Claims 3, 7, 8 and 16 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse hydrochloric acid as species of ionization stabilizing excipient; DMSO as species of aprotic solvent; benzyl alcohol as species of preservative; mannitol as species of sugar alcohol; a diabetic human subject as species of subject to be treated; and a dose of 150 µg as species of dose to be administered in the reply filed on 4/18/2019.  Since Applicant failed to elect a specific stable glucagon formulation and the elected species of subject to be treated is a subgenus, not a species; the Examiner telephoned Applicant’s representative, Charles P. Landrum, on 5/7/2019 for clarification.  Applicant’s representative stated on the phone that a stable glucagon formulation comprising glucagon, hydrochloric acid, DMSO, benzyl alcohol, and mannitol as species of stable glucagon formulation; and a diabetic human adult subject as species of subject to be treated.  Furthermore, in the instant case, the species search for the stable glucagon formulation is limited to the elected species of stable glucagon formulation; and would not be on the elected species of each active component.


Withdrawn Objections and Rejections
7.	Objection to claim 17 is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejection to claim 10 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 remain rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions) in view of Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261, cited and enclosed in the previous office action) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 4/12/2010, pages 1-34, cited and enclosed in the previous office action).
The instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 are drawn to a method for reducing body weight in a subject, the method comprising: chronically administering to the subject for at least 30 days a stable glucagon formulation at a dose of about 50 µg to about 200 µg of glucagon in response to a hunger cue in the subject, wherein the glucagon in the stable formulation is a glucagon peptide, glucagon analogue, or salt thereof, wherein the stable glucagon formulation comprises an ionization stabilizing excipient, wherein (i) the glucagon peptide, glucagon analogue, or salt thereof is dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide, glucagon analogue, or a salt thereof, wherein the glucagon peptide, glucagon analogue, or salt thereof of (i) and the ionization stabilizing excipient of (ii) are dissolved directly in the aprotic solvent without drying the glucagon 
Schulman et al, throughout the literature, teach a method for reducing body weight in a subject, comprising administering to the subject a glucagon formulation in response to a hunger cue in the subject, wherein the glucagon formulation is administered 10 minutes prior to each meal for a 14-day period, and wherein the subject exhibits a highly significant diminution in caloric intake (an average of 440 calories), for example, Title; Abstract; page 419, right column, the 3rd and 4th paragraphs; and page 420, Table 1 and the 1st paragraph in "Results".  With regards to the limitation "thereby reducing body weight in the subject" recited in instant claim 1, although Schulman et al do not explicilty make such statement, in view of the teachings of Schulman et al as a whole, one of ordinary skilled in the art would understand and reasonably expect weight loss in the subject treated with the glucagon formulation over a period of time, since the subject treated with the glucagon formulation exhibits a highly significant diminution in caloric intake (an average of 440 calories).  Schulman et al further teach the patients are men ranging in age from 16 to 45, with an average age of 28 years, for example, page 419, the 2nd paragraph in Section “MATERIALS AND METHODS”.  The method in Schulman et al meets the limitation of the patient population recited in instant claims 1 and 4; and the limitation "thereby reducing body weight in the subject" recited in instant claim 1.

However, Vietri et al, throughout the literature, teach the association between obesity and hypoglycemia in adults with type 2 diabetes (T2D), for example, Title; and Objectives.  Vietri et al conclude that obese T2D patients are at increased risk for moderate/severe hypoglycemia, and improving management of obesity among T2D patients may reduce the impact of diabetes on healthcare systems in Europe, for example, Conclusions; and Discussion.  Therefore, in view of the combined teachings of Schulman et al and Vietri et al, it would have been obvious to one of ordinary skilled in the art to treat human adults with T2D with a glucagon formulation.  It reads on diabetic human adult as the elected species of subject to be treated.
Furthermore, Prestrelski et al, throughout the patent, teach stable glucagon formulation comprising glucagon in an aprotic polar solvent, wherein the moisture content of the formulation is less than 5%, and wherein the stable glucagon formulation is stable for at least one month at controlled room temperature (25 oC); and a method of treating hypoglycemia with such stable glucagon formulation, for example, Abstract; page 1, paragraph [0009]; page 15, Example 8 and Table 3; page 16, Table 4; and 
With regards to the limitation "wherein the glucagon peptide, glucagon analogue, or salt thereof of (i) and the ionization stabilization excipient of (ii) are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent" recited in instant claim 1, this is a product by process limitation for obtaining the stable glucagon formulation recited in instant claim 1.  In the instant case, since the instant claimed stable glucagon formulation comprises glucagon peptide, glucagon analogue, or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable glucagon formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, Vietri et al and Prestrelski et al above is identical to the stable glucagon formulation recited in instant claim 1 with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  In the instant case, since the stable glucagon formulation used in the method developed from the combined teachings of 
Furthermore, with regards to the limitation "wherein the glucagon formulation is stable for at least one month at controlled room temperature" recited in instant claim 1; and the limitation "wherein the glucagon formulation is stable for at least 12 months at controlled room temperature" recited in instant claim 9, first, the terms "stable formulation", "chemical stability" and "physical stability" are defined either identical or almost identical in both Prestrelski et al (see page 4, paragraph [0040]; and page 5, paragraphs [0041] and [0042]) and instant specification (see pages 11-12, paragraphs [0042]-[0044] of instant specification).  Second, as stated in the paragraph above, the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, Vietri et al and Prestrelski et al above is identical to the stable glucagon formulation recited in instant claim 1 with no structural difference, and meets all the structural limitations of the stable glucagon formulation recited in instant claim 1.  And there is no additional structural limitation recited in instant claim 9.  Therefore, the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, Vietri et al and Prestrelski et al above would necessarily have the same properties and functionality of the stable glucagon formulation recited in instant claims 1 and 9.  Thus, the stable glucagon formulation used in the method developed from the combined teachings of Schulman et al, Vietri et prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
In addition, Stunkard et al, throughout the literature, teach inhibition of gastric hunger contractions in human subject receiving glucagon intravenously through infusion 
And, Tanguay teaches that in the field of clinical development, both dosage concentration and administration scheme and duration play important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15, 16 and 24.  Therefore, in view of the teachings of Tanguay and Prestrelski et al, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of glucagon in the stable glucagon formulation and the administration scheme and duration for effectively reducing body weight in human adults with T2D, including a dose of 150 µg and an administration scheme and duration of more than 3 time a day for at least 30 days or longer.  It reads on a dose of 150 µg as the elected species of dose to be administered.  In addition, one of ordinary skilled in the art would also have been motivated to optimize the moisture content and the amounts of preservative and sugar alcohol in the stable glucagon formulation for better stability of the formulation.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in human adults with T2D, comprising chronically administering to the subject a dose of 150 µg of a stable glucagon formulation more than 3 times a day for at least 30 days or longer, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl), DMSO, benzyl alcohol, and mannitol, wherein HCl (as an ionization stabilizing excipient) is added directly into such formulation for pH adjustment, wherein the stable glucagon formulation is stable for at least 12 months at controlled room temperature, and wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing.

A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in human adults with T2D, comprising chronically administering to the subject a dose of 150 µg of a stable glucagon formulation more than 3 times a day for at least 30 days or longer, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl), DMSO, benzyl alcohol, and mannitol, wherein HCl (as an ionization stabilizing excipient) is added directly into such formulation for pH adjustment, wherein the stable glucagon formulation is stable for at least 12 months at controlled room temperature, and wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing.

Response to Applicant's Arguments
12.	Applicant argues that "I.    The proposed combination of five references does not Leo Pharmaceuticals, there is no motivation, absent hindsight, to extend the glucagon administration of Shulman to at least 30 days or to remove the required "drying step" in the Prestrelski '288 glucagon formulation to make the currently claimed glucagon formulation that is stable for at least one month at controlled room temperature in a method of reducing body weight in a subject" for the following reasons: first, Applicant argues again about the huge gap between the cited Schulman et al reference and the currently claimed invention.  Second, the skilled artisan would be inclined to alter the glucagon formulation in Prestrelski '288 to remove "the drying step.  

	In response to Applicant’s arguments about instant rejection, the Examiner would like to point out that instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
Applicant's arguments about instant rejection are addresses as followings: 
With regards to Applicant's arguments that the cited prior art references do not teach the administration scheme and duration of at least 30 days recited in instant claim 1 and the limitation of instant claim 160, the Examiner understands that none of the cited prior art references explicilty teaches such limitations.  However, in the instant case, first, the Examiner would like to point out that as stated in Section 11 above, Prestrelski et al explicitly teach administered dosages for treating a disease, condition, disorder are in accordance with dosages and scheduling regimens practiced by those of skill in the art; and the appropriate dosage varies according to several factors, including the formulation of the composition, patient response, the severity of the condition, the subject's weight, and the judgment of the prescribing physician.  And the disease, condition, disorder in Prestrelski et al is not limited to severe hypoglycemia only (see for example, pages 11-12, paragraph [0104]).  Second, in the instant case, as taught in the cited Tanguay reference, optimizing both dosage concentration and administration scheme and duration are routinely performed in the field of clinical drug development st and 2nd paragraphs) and many others.  Fourth, considering the state of art regarding clinical drug development and medical treatment and in view of the teachings of Prestrelski et al and Tanguay as set forth in Section 11 above, one of ordinary skilled in the art would reasonably understand and expect that the administration scheme and duration is a result-oriented parameter that needs to be optimized to obtain sufficient treatment efficiency; and an administration scheme and duration of more than 3 time a day for at least 30 days or longer is achievable through routine optimization.  Taken all these together, considering the state of art regarding clinical drug development and medical treatment, including overweight and/or obesity treatment, and in view of the teachings of Prestrelski et al and Tanguay as set forth in Section 11 above, one of ordinary skilled in the art would have been motivated to optimize the administration scheme and duration for effectively reducing body weight in human adults with T2D, including an administration scheme and duration of more than 3 time a day for at least 30 days or longer.  Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).  In the instant case, Applicant fails to provide any evidence to indicate the specific administration scheme and duration recited 
With regards to Applicant's arguments that none of the cited prior art references teaches the limitation "wherein the glucagon peptide, glucagon analogue, or salt thereof of (i) and the ionization stabilization excipient of (ii) are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent" recited in the amended claim 1, the Examiner would like to point out that in the instant case, as stated in Section 11 above, this is a product by process limitation for obtaining the stable glucagon formulation recited in instant claim 1.  In the instant case, since the instant claimed stable glucagon formulation comprises glucagon peptide, glucagon analogue, or salt thereof dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable glucagon formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable glucagon formulation used in the method developed in Section 11 above is identical to the stable glucagon formulation recited in instant claim 1 with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  In the instant case, since the stable glucagon formulation used in the method developed in Section 11 above is identical to the stable glucagon formulation recited in instant claim 1 with no structural difference, the stable glucagon formulation used in the method developed in Section 11 above meets all the structural limitations of the stable glucagon formulation recited in instant claim 1.  Furthermore, the Examiner would like to point out that the instant rejection is not based on removing the drying step in the cited Prestrelski et al reference.  Therefore, Applicant's arguments about altering the glucagon formulation to remove the drying steps in the cited Prestrelski et al are moot.
With regards to Applicant's arguments that none of the cited prior art references teaches the limitation "wherein the glucagon formulation is stable for at least one month at controlled room temperature" recited in the amended claim 1, the Examiner would like to point out that in the instant case, as stated in Section 11 above, first, the terms "stable formulation", "chemical stability" and "physical stability" are defined either identical or almost identical in both Prestrelski et al (see page 4, paragraph [0040]; and page 5, paragraphs [0041] and [0042]) and instant specification (see pages 11-12, paragraphs [0042]-[0044] of instant specification).  Second, as stated in the paragraph above, in the instant case, the stable glucagon formulation used in the method developed in Section 11 above is identical to the stable glucagon formulation recited in instant claim 1 with no structural difference and meets all the structural limitations of the stable glucagon formulation recited in instant claim 1.  Therefore, the stable glucagon formulation used in the method developed in Section 11 above would necessarily have prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to 
In response to Applicant's arguments about the huge gap between Schulman et al and Prestrelski et al and/or between Schulman et al and instant claimed invention, as stated in the previous office action, first, the Examiner would like to point out that although there is a 57-year gap between Schulman et al and Prestrelski et al, the instant rejection is not the same or similar pattern as in Leo Pharmaceutical Products, Ltd. v. Rea.  In the instant case, although Schulman et al do not discuss about glucagon stability, it is well known in the glucagon formulation art that glucagon is not stable in aqueous solution, as indicated in the cited Prestrelski et al reference (see page 4, paragraph [0030]), Newswanger et al (Journal of Diabetes Science and Technology, 2015, 9, pages 24-33, cited and enclosed in the previous office action) and many others.  Newswanger et al explicitly state that "Despite a vigorous research effort, to date, the development of systems that achieve glucagon stability in aqueous formulations (without reconstitution) has failed to produce any clinical candidates."; and "Because glucagon is not stable in aqueous solutions, these preparations are provided as lyophilized powders for reconstitution. Once reconstituted, these preparations begin to degrade and fibrillate rapidly and must be discarded if not used immediately. While suitable for treatment of severe hypoglycemia, these glucagon preparations are unstable and thus not suitable for development of additional indications" (see Abstract; and page 24, left column, the 1st and 2nd paragraphs).  Therefore, different from the pattern in Leo Pharmaceutical Products, Ltd. v. Rea, glucagon instability is an art-recognized problem and tremendous amount of efforts have been put in to try to solve In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (see MPEP § 2145).  In the instant case, Applicant fails to point to any facet of instant rejection is not based on the combined teachings of the cited prior art reference with routine optimization.  It is unclear to the Examiner which part of the instant rejection is not based on the combined teachings of the cited references with routine optimization.  Merely pointing out the differences between each of the cited references and instant claimed invention is not proof of hindsight reasoning.  Taken all these together, in the instant case, considering the state of art regarding glucagon formulation and in view of the combined teachings of the cited prior art references with routine optimization, one of ordinary skilled in the art would have been motivated to develop a method for reducing body weight in human adults with T2D, comprising reasonable expectation of success in combining the teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization to develop a method for reducing body weight in human adults with T2D, comprising chronically administering to the subject a dose of 150 µg of a stable glucagon formulation more than 3 times a day for at least 30 days or longer, wherein the stable glucagon formulation comprises glucagon, hydrochloric acid (HCl), DMSO, benzyl alcohol, and mannitol, wherein HCl (as an ionization stabilizing excipient) is added directly into such formulation for pH adjustment, wherein the stable glucagon formulation is stable for at least 12 months at controlled room temperature, and wherein the stable glucagon formulation is administered via subcutaneous injection or intravenously through infusion tubing.  In addition, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).    
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Newswanger et al reference and the Clinical Guidelines on the Identification, Evaluation, and Treatment of Overweight and Obesity in Adults document are cited only for the purpose of rebutting the Applicant’s arguments, therefore, they are not cited as prior art references.  

Obviousness Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.	(Revised due to Applicant’s amendment to the claim) Claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 9649364 B2 in view of Schulman et al (J. Appl. Physiol., 1957, 11, pages 419-421, cited and enclosed in the previous office actions), Vietri et al (Poster Presented at the ISPOR 15th Annual European Conference, November, 2012, page 1, cited and enclosed in the previous office actions), Prestrelski et al (US 2014/0221288 A1, filed with IDS), Stunkard et al (P.S.E.B.M., 1955, 89, pages 258-261, cited and enclosed in the previous office action) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160, one would necessarily achieve the claimed invention of claims 1-16 of US patent 9649364 B2 in view of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay, and vice versa.    
16.	Instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 are drawn to a method for reducing body weight in a subject, the method comprising: chronically administering to the subject for at least 30 days a stable glucagon formulation at a dose of about 50 µg to about 200 µg of glucagon in response to a hunger cue in the subject, wherein the glucagon in the stable formulation is a glucagon peptide, glucagon analogue, or salt thereof, wherein the stable glucagon formulation comprises an ionization stabilizing excipient, wherein (i) the glucagon peptide, glucagon analogue, or salt thereof is dissolved in an aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide, glucagon analogue, or a salt thereof, wherein the glucagon peptide, glucagon analogue, or salt thereof of (i) and the ionization stabilizing excipient of (ii) are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent, wherein the stable glucagon formulation is administered by injection or infusion, but not by intramuscular injection, and wherein the 
17.	Claim 1 of US patent 9649364 B2 is drawn to a stable formulation comprising: (a) a glucagon peptide or salt thereof, wherein the glucagon peptide or salt thereof is not prepared by drying in the presence of a non-volatile buffer having a pH of 2 to 4 to produce a glucagon peptide having a pH memory of 2 to 4; (b) an ionization stabilizing excipient; and (c) an aprotic polar solvent; wherein (i) the glucagon peptide or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon peptide or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof.  Dependent claims 2-13 of US patent 9649364 B2 recite further limitations to the stable formulation in claim 1.  Claim 14 of US patent 9649364 B2 is drawn to a method of treating hypoglycemia in a subject in need thereof, the method comprising the step of administering an effective amount of the formulation of claim 1.  Dependent claims 15 and 16 of US patent 9649364 B2 recite further limitations to the method in claim 14.
With regards to the limitation "wherein the glucagon peptide, glucagon analogue, or salt thereof of (i) and the ionization stabilizing excipient of (ii) are dissolved directly in the aprotic solvent without drying the glucagon peptide, glucagon analogue, or salt thereof from a buffered aqueous solution prior to reconstitution in the aprotic solvent" recited in instant claim 1, this is a product by process limitation for obtaining the stable glucagon formulation recited in instant claim 1.  In the instant case, since the instant claimed stable glucagon formulation comprises glucagon peptide glucagon analogue, or dissolved in an aprotic polar solvent such as DMSO, and the instant claimed stable glucagon formulation does not exclude additional components and/or ingredients such as buffer and so on, one of ordinary skilled in the art would understand and reasonably expect that the stable glucagon formulation recited in claims 1-16 of US patent 9649364 B2 is identical to the stable glucagon formulation recited in instant claim 1 with no structural difference.  And the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)…" (see MPEP § 2113 I).  
Furthermore, with regards to the limitation "wherein the glucagon formulation is stable for at least one month at controlled room temperature" recited in instant claim 1; and the limitation "wherein the glucagon formulation is stable for at least 12 months at controlled room temperature" recited in instant claim 9, first, the terms "stable formulation", "chemical stability" and "physical stability" are defined either identical or almost identical in both US patent 9649364 B2 (see column 7, lines 26-67 ) and instant specification (see page 11, paragraphs [0042]-[0044] of instant specification).  Second, as stated in the paragraph above, in the instant case, the stable glucagon formulation recited in claims 1-16 of US patent 9649364 B2 is identical to the stable glucagon formulation recited in instant claim 1 with no structural difference.  And there is no additional structural limitation recited in instant claim 9.  Therefore, the stable glucagon prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is 
18.	The difference between instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 and claims 1-16 of US patent 9649364 B2 is that claims 1-16 of US patent 9649364 B2 do not teach a method of reducing body weight in a subject in need thereof with the stable glucagon formulation.
However, in view of the combined teachings of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay with routine optimization as set forth in Section 11 above, it would have been obvious to one of skilled in the art to modify and apply the stable glucagon formulation in claims 1-16 of US patent 9649364 B2 in a method for reducing body weight in human adults with T2D; and develop the method recited in instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160.  
Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160, one would necessarily achieve the claimed invention of claims 1-16 of US patent 9649364 B2 in view of Schulman et al, Vietri et al, Prestrelski et al, Stunkard et al and Tanguay, and vice versa.

19.	(Revised due to Applicant’s amendment to the claim) For the same or similar reasoning/rational as the rejection set forth in Sections 15-18 above, instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 26-34 of US patent 5932547 A; claims 1, 9, 12 and 19 of US patent 8110209 B2; claims 1-14 of 

20.	(Revised due to Applicant’s amendment to the claim) For the same or similar reasoning/rational as the rejection set forth in Sections 15-18 above, instant claims 1, 2, 4, 6, 9, 12-15, 17-22, 159 and 160 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, 12, 17-22, 24, 52, 67 and 68 of co-pending application No. 15/117016; claims 1, 2, 5-7 and 9-20 of co-pending Application No. 15/763050; claims 27-30 and 42 of co-pending application No. 16/630774; claims 1-41 of co-pending application No. 16/888028; claims 41-59 co-pending application No. 16/955698; claims 51-68 co-pending application No. 16/964124; claims 99-131 of co-pending application No. 
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
21.	Applicant argues that “Applicant respectfully requests that all of the ODP rejections be held in abeyance until allowable subject matter is identified.”
22.	Applicant’s arguments have been fully considered but have not been found persuasive.  
Until a proper terminal disclaimer is filed and approved by the Office, double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/LI N KOMATSU/Primary Examiner, Art Unit 1658